Citation Nr: 1448411	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-09 214	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to November 5, 2009, 30 percent prior to April 17, 2012, and 70 percent from April 17, 2012.  

5.  Entitlement to an initial evaluation in excess of 10 percent prior to April 17, 2009 and 20 percent from April 17, 2009 for cervical sprain disability.

6.  Entitlement to an initial evaluation in excess of 10 percent prior to April 17, 2012 and 40 percent from April 17, 2012 for traumatic brain injury (TBI).

7.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain disability.

8.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder sprain disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 2002 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) from December 2009, March 2010, January 2011, and September 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.   


FINDINGS OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the July 2014 statement, the Veteran indicated he "wishes to withdraw all appeals on record...and [he] doesn't wish to further the appeal process."  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


